The plaintiff sought to recover one yearling in the possession of defendant, in his official capacity as chief of police of the municipality of Russellville under the provisions of an ordinance of July 22, 1919, which was offered in evidence.
Counsel for appellant argued but one question upon this appeal; that is, to the effect that, giving the language of the ordinance a strict construction, and following the decisions requiring a strict compliance therewith as in cases of this character (Ryall v. Epps, 122 Ala. 662, 26 So. 1033; McCrossin v. Davis, 100 Ala. 631, 13 So. 607), the evidence is insufficient to justify the defendant as an officer impounding the animal, and that the trial court erred in the judgment rendered.
There is no occasion for a discussion of the evidence. Suffice it to say we have given it careful consideration, and the conclusion is reached that the proof was sufficient to justify the trial court in finding that the animal had in fact been running at large on some of the streets of the municipality of Russellville. The trial court had the witnesses before him, and this court would not under the evidence in this case be justified in disturbing the finding upon this question of fact.
Counsel further insists, however, that before the officer can justify his possession of the animal in cases of this character, it must appear that at the time he took possession thereof it was in fact then running at large on the streets; and he bases this insistence upon the language of section 3 of the ordinance, which provides in part that —
"If any such animal shall be caught running at large on the streets of Russellville, the chief of police * * * shall take charge of the same and impound it."
While ordinances of this character are to be strictly construed, yet the court is not called upon to give an unreasonable or absurd construction to the language used. The foregoing is a portion of section 3 of the ordinance, which contains several other sections. The first section makes it unlawful for any such animal "to run or be at large in the city of Russellville on the streets thereof," and section 2 provides a penalty "for any person * * * who knowingly or willfully permits or allows any of the animals mentioned in section one * * * to run or be at large within the corporate limits," and then follows the language of section 3 above quoted. *Page 677 
We are of the opinion, therefore, when the language of section 3 is construed in the light of the other provisions of the ordinance, that it appears the insistence of counsel leads to too narrow and technical a construction, and is entirely out of harmony with the apparent meaning and purpose of the ordinance. We therefore conclude that it is without merit, and that the judgment of the court below should be affirmed.
Affirmed.
ANDERSON, C. J., and SAYRE and MILLER, JJ., concur.